DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-25 are pending. Claims 14, 19, and 25 have been amended.

Claims 1-9 have been withdrawn.

Claims 10-25 are under examination.

Rejections Withdrawn
	The rejection of claims 14, 19, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to claims 14, 19, and 25.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-25 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ojima (US7820839B2 published 10/26/2010), further in view of Amji (US 2007/0148194A1 published 6/28/2007) and Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017), as evidenced by Feng
(Cancer Lett. 2017 Oct 28;407:57-65. published 8/18/2017) and Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011).

Applicant’s Arguments against 35 U.S.C. 103
	Applicants argue in part 3 of the Declaration of James Egan filed on 9/13/2021, that the formulation of the novel taxane DHA-SBT-1214 in a nanoemulsion formulation provided many unexpected results over and beyond improved solubility. For example, Figure 9A in U.S. Patent No. 10,206,875 (hereinafter the ‘875 patent) to Applicants reveals that the nanoemulsion formulated DHA-SBT-1214 reduced the IC50 of the taxane against a prostate cancer stem cell line by 15 fold. This effect is not due to improved solubility but rather to improved uptake of the drug in the nanoemulsion through the active endocytic uptake of the drug by the tumor cells. In a traditional formulation the drug is taken up through passive diffusion and this means the drug is taken up by all cells and results in increased toxicity.
	Applicants have shown in GLP toxicology studies that the nanoemulsion formulation of the drug is less toxic in mice and dogs than using a traditional formulation.
	Additionally, as shown in Figure 18J of the ‘875 patent, the nanoemulsion formulation results in increased exposure in plasma and a greatly extended half-life. This is not due to increased solubility but 
	Figure 18K of the ‘875 patent shows the increased tumor targeting to the tumor versus traditional formulations.
	Another unexpected benefit of the nanoemulsion is the increased stability of DHA-SBT- 1214 in the nanoemulsion. The DHA moiety that is attached to the SBT-1214 is highly labile and prone to oxidation. Figure 19A in ‘875 shows the increased stability of DHA-SBT-1214 at 4 C in the nanoemulsion versus other formulations such as Cremophor or Solutol 15S. This has the advantage of being able to ship and store the formulated drug at clinical pharmacies and provides ease of use to clinicians. Therefore, the present invention provides unexpected results over Ojima and Amiji.
Applicant further argues that In FIGURE 4 and paragraph [00057] of the present application, Applicants describe the effects of DHA-SBT-1214 or Abraxane, Gemcitabine (“nab-paclitaxel”) in combination with an anti-PD-L1 antibody in a syngeneic pancreatic mouse tumor model. The combination of DHA-SBT-14 and the PD-L1 antibody showed a statistically significant synergistic effect of tumor reduction in this model whereas that of Abraxane (“nab-paclitaxel’) or Gemcitabine (such as disclosed in Weiss) and the PD-L1 antibody did not. This clearly shows that DHA-SBT-1214 in combination with a PD-L1 antibody behaves differently than combinations with other taxanes or other cytotoxic compounds. This is most likely due to modifications of the tumor micro-environment induced by DHA-SBT-1214 versus nab-paclitaxel thus making the tumor more immunogenic and the attraction of immune such as CD4+ or CD8+ cells into the tumor. Therefore, the combination of Ojima, Amiji, and Weiss does not disclose or suggest the present invention.



Response to Arguments
wherein the oil of the nanoemulsion comprises one or more omega fatty acids.
The instant claims are drawn to a method of treating cancer, including the steps of: administering an effective amount of a pharmaceutical composition including a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an IO agent to a subject in need of treatment; and treating cancer. The instant claims do not indicate that the oil of the nanoemulsion comprises one or more omega fatty acids.
As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
Thus, the evidence provided indicates the unexpected results associated only with an oil-in-water nanoemulsion (NE) drug delivery system, wherein the oil of the nanoemulsion comprises one or more omega fatty acids, and is not enough to overcome the rejection of claims 10-20, and 23-25 over Ojima (US7820839B2 published 10/26/2010), further in view of Amji (US 2007/0148194A1 published 6/28/2007) and Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017), as evidenced by Feng (Cancer Lett. 2017 Oct 28;407:57-65. published 8/18/2017) and Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011).

The instant claims are drawn to a method of treating cancer, including the steps of: administering an effective amount of a pharmaceutical composition including a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an IO agent to a subject in need of treatment; and treating cancer. The term “IO agent” encompasses any immune-oncology agent.
As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
Thus, the evidence provided indicates the unexpected results associated only with an anti PD-L1 antibody, and is not enough to overcome the rejection of claims 10-17, 20-25, which are drawn to IO agents that are not anti PD-L1 antibodies over Ojima (US7820839B2 published 10/26/2010), further in view of Amji (US 2007/0148194A1 published 6/28/2007) and Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017), as evidenced by Feng (Cancer Lett. 2017 Oct 28;407:57-65. published 8/18/2017) and Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011)

New Grounds of Objection and Rejection
Claim Objections
Claims 10-11, 18 and 20 objected to because of the following informalities:  For clarity, Applicant should amend "IO agent"  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 depends on Claim 10. Claim 25, line 3 recites the phrase “with anti PD-L1 antibody”. It is unclear as to whether the anti PD-L1 antibody is the IO agent administered in claim 10, or another IO agent that is administered in addition to the IO agent administered in claim 10. As evidenced, by instant claim 18, an anti PD-L1 antibody is an IO agent.
For examination purposes, the claim will be interepreted as “The method of claim 10, wherein said IO agent is an anti PD-L1 antibody; further including the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages with the anti -PD-L1 antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,206 ,875 (effectively filed 6/7/2016; Issued 2/19/2019)  further in view of Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017) and evidenced by Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011). 
In regards to instant claims 10 and 13, U.S. Patent  No. 10,206,875 teaches a method of treating cancer, including the steps of  administering an effective amount of a pharmaceutical composition including an omega-3 polyunsaturated fatty acid (PUFA) - taxoid conjugate encapsulated in an oil-in-water NE  drug delivery system , wherein the oil comprises one or more omega fatty acids , to a subject in need of treatment; and treating cancer chosen from the group consisting of colon, pancreatic , non-small cell lung, and prostate (Claims 17-35).
U.S. Patent No. 10,206,875 further teaches that taxanes could be harnessed in combinations with immune-oncology agents such as checkpoint inhibitors (Column 27, lines 35-40).
In regards to instant claim 12, U.S. Patent No. 10,206,875 further teaches a method of treating a drug resistant cancer (Claims 36-46).

In regards to instant claim 15, U.S. Patent No. 10,206,875 teaches the PUFA is chosen from the group consisting of docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), and alpha-linolenic acid (LNA) (Claim 18).
In regards to instant claim 16, U.S. Patent No. 10,206,875 teaches the PUFA-taxoid conjugate is NE- DHA-SBT-1214 (Claim 19).
In regards to instant claim 17, U.S. Patent No. 10,206,875 teaches the taxoid is chosen from the group consisting of paclitaxel, docetaxel, cabazitaxel, SBT-1213, SBT-12854, SBT-121303; SBT- 1216, SBT-11033, SBT-121313, SBT-121602, cabazitaxel, SBT-1212, SBT-1217, SBT-1102, SBT-1103, SBT-1104, SBT-1106, SBT-1107, SBT-121301, SBT-121302, SBT-121304, SBT- 121403, SBT-11031, SBT-11032, SBT-11034, SBT-12851, SBT-12852, SBT-12853, SBT- 12855, SBT-12851-1, SBT-12851-3, SBT-12852-1, SBT-12852-3, SBT-12853-1, SBT-12853- 3,SBT-1 2854-1, SBT-12854-3, SBT-12855-1, and SBT-12855-3 (Claim 20).
In regards to instant claim 21, U.S. Patent No. 10,206,875 teaches the oil-in-water NE includes omega-3 fatty acid-rich edible oil.
In regards to instant claim 22, U.S. Patent No. 10,206,875 teaches the omega-3 fatty acid-rich edible oil is chosen from the group consisting of fish oil, flax-seed oil, pine nut oil, safflower oil, primrose oil, black currant oil, borage oil, wheat germ oil, chia oil, hemp oil, perilla oil, grape oil, squalene oil, and fungal oil.
In regards to instant claim 23, U.S. Patent No. 10,206,875 teaches the omega-3 fatty acid-rich edible oil is modified with a compound chosen from the group consisting of surfactants and targeting agents.
U.S. Patent No. 10,206,875 does not teach a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an IO agent.

U.S. Patent No. 10,206,875 does not teach the IO agent is anti-PD-L1 antibody.
U.S. Patent No. 10,206,875 does not teach the step of upregulating PD-L1 with the anti-PD-L1 antibody.
U.S. Patent No. 10,206,875 does not teach the IO agent is chosen from the group consisting of anti-PD-1 antibody, ipilumumab, nivolumab, pembrolizumab, atezolizumab, pidiluzumab, durvalumab, anti-CD47 antibodies, indoleamine (2,3)-dioxygenase inhibitors, anti-GD2 antibodies, alemtuzumab, ofatumumab, rituximab, and cytokines.
U.S. Patent No. 10,206,875 does not teach a tumor treated has less dense stroma after treatment.
U.S. Patent No. 10,206,875 does not teach the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages with anti-PD-L1 antibody.
These deficiencies are made up for by Weiss.
Weiss teaches a method of treating pancreatic cancer (Page 35, Results, Column 1, Paragraph 2) comprising administering to the patient, pembrolizumab in combination with gemcitabine (G), G+docetaxel (D), or G+tnab-paclitaxel (NP) (Page 33, Methods). Docetaxel and paclitaxel are both taxanes. Thus, Weiss teaches that pembrolizumab can be used in combination with a taxane to treat pancreatic cancer.
it would be obvious to one of ordinary skill in the art at the time of instant filing to modify the method of treating pancreatic cancer, the method comprising administering an effective amount of a conjugate comprising a taxoid and an omega 3-fatty acid; wherein the taxoid is a second-generation taxoid SBT-1214, and the omega 3-fatty acid is docosahexanoic acid (DHA) wherein the PUFA conjugate pembrolizumab can be used in combination with taxanes to treat pancreatic cancer. Therefore it would be obvious to one of ordinary skill in the art to use the method of U.S. Patent No. 10,206,875, a method of treating pancreatic cancer with taxanes, to further comprise a step of administering pembrolizumab, an IO agent known to work with taxanes, to treat pancreatic cancer, as taught in Weiss. One would have been motivated to do so as U.S. Patent No. 10,206,875 further teaches that taxanes could be harnessed in combinations with immune-oncology agents such as checkpoint inhibitors (Column 27, lines 35-40). One of ordinary skill in the art would have had a reasonable expectation of success from modifying the method of U.S. Patent No. 10,206,875, a method of treating pancreatic cancer with taxanes, to further comprise a step of administering pembrolizumab, an IO agent known to work with taxanes to treat pancreatic cancer, as taught in Weiss.
Regarding claim 11, as evidenced by the instant Specification, page 15, paragraph [00047],
PUFA-taxoid conjugates have the ability to increase the expression of PD-L1 in the tumor microenvironment as well causing an increase of both CD4+ and CD8+ tumor infiltrating lymphocytes. These changes in the tumor microenvironment have previously been shown to make patients more responsive to IO agents in general. As U.S. Patent No. 10,206,875 teaches a method of administering PUFA taxoid conjugates, which increase the expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor-infiltrating lymphocytes, and making the subject more responsive to the IO agent would necessarily follow. Therefore the limitation of further including steps of increasing expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor-infiltrating 
	Regarding claim 19 and 25, as evidenced by the instant Specification, page 35, paragraph
[000108], increase in IFN-gamma by blocking of the PD-1/PD-L1 pathway has been demonstrated in several models, including chronic infectious diseases, in addition to cancer immunity. Treatment with anti-PD-L1 antibody increased the expression of PD-L1 that might be due to increased infiltration of IFN- gamma producing CD8+ cells to tumor tissue. Another possible reason for upregulation of PD-L1 mRNA and protein level after anti-PD-L1 antibody treatment is the recruitment of macrophages and myeloid derived suppressor cells (MDSC) which also express PD-L1. Weiss teaches pembrolizumab was given: with gemcitabine (G), G+docetaxel (D), G+nab-paclitaxel (NP), until progression for up to 15 cycles. Thus,
Weiss teaches an initial administration of pembrolizumab, and then further additional doses for up to 15 cycles.
Therefore the limitation of further including step of upregulating PD-L1, increasing intra-tumoral
IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages is met from administering pembrolizumab, the anti PD-L1 antibody, for multiple cycles.
	Regarding claim 24, as the prior art already teaches the claimed method of treating pancreatic cancer using an NE encapsulated PUFA conjugate in combination with pembrolizumab, as discussed supra, it would necessarily arrive at the instantly claimed results. As evidenced by Von Hoff, nab-paclitaxel alone and in combination with gemcitabine depleted the peritumoral desmoplastic stroma when used to treat pancreatic cancer. As the method of Von Hoff shows that treating pancreatic cancer with a taxane results in a depleted stroma, the claimed method of treating pancreatic cancer using an NE encapsulated PUFA taxoid conjugate would result in a less dense stroma as well.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,206,875 in view of Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017) and evidenced by Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011). 
In regards to instant claims 10 and 13, U.S. Patent  No. 10,206,875 teaches a method of treating cancer, including the steps of  administering an effective amount of a pharmaceutical composition including an omega-3 polyunsaturated fatty acid (PUFA) - taxoid conjugate encapsulated in an oil-in-water NE  drug delivery system , wherein the oil comprises one or more omega fatty acids , to a subject in need of treatment; and treating cancer chosen from the group consisting of colon, pancreatic , non-small cell lung, and prostate (Claims 17-35).
In regards to instant claim 12, U.S. Patent No. 10,206,875 further teaches a method of treating a drug resistant cancer (Claims 36-46).
In regards to instant claim 15, U.S. Patent No. 10,206,875 teaches the PUFA is chosen from the group consisting of docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), and alpha-linolenic acid (LNA) (Claim 18).
In regards to instant claim 16, U.S. Patent No. 10,206,875 teaches the PUFA-taxoid conjugate is NE- DHA-SBT-1214 (Claim 19).
In regards to instant claim 17, U.S. Patent No. 10,206,875 teaches the taxoid is chosen from the group consisting of paclitaxel, docetaxel, cabazitaxel, SBT-1213, SBT-12854, SBT-121303; SBT- 1216, SBT-11033, SBT-121313, SBT-121602, cabazitaxel, SBT-1212, SBT-1217, SBT-1102, SBT-1103, SBT-1104, SBT-1106, SBT-1107, SBT-121301, SBT-121302, SBT-121304, SBT- 121403, SBT-11031, SBT-11032, SBT-11034, 
In regards to instant claim 21, U.S. Patent No. 10,206,875 teaches the oil-in-water NE includes omega-3 fatty acid-rich edible oil (Claim 9).
In regards to instant claim 22, U.S. Patent No. 10,206,875 teaches the omega-3 fatty acid-rich edible oil is chosen from the group consisting of fish oil, flax-seed oil, pine nut oil, safflower oil, primrose oil, black currant oil, borage oil, wheat germ oil, chia oil, hemp oil, perilla oil, grape oil, squalene oil, and fungal oil (Claim 9).
In regards to instant claim 23, U.S. Patent No. 10,206,875 teaches the omega-3 fatty acid-rich edible oil is modified with a compound chosen from the group consisting of surfactants and targeting agents (Claim 10).
U.S. Patent No. 10,206,875 does not explicitly teach a PUFA-taxoid conjugate encapsulated in an NE drug delivery system in combination with an IO agent.
U.S. Patent No. 10,206,875 does not teach the steps of increasing expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor- infiltrating lymphocytes, and making the subject more responsive to the IO agent.
U.S. Patent No. 10,206,875 does not explicitly teach SBT-1214 down-regulates survival genes in tumors and activates p53 and p21 (Column 15, lines 50-60)
U.S. Patent No. 10,206,875 does not teach the IO agent is anti-PD-L1 antibody.
U.S. Patent No. 10,206,875 does not teach the step of upregulating PD-L1 with the anti-PD-L1 antibody.
U.S. Patent No. 10,206,875 does not teach the IO agent is chosen from the group consisting of anti-PD-1 antibody, ipilumumab, nivolumab, pembrolizumab, atezolizumab, pidiluzumab, durvalumab, 
U.S. Patent No. 10,206,875 does not teach a tumor treated has less dense stroma after treatment.
U.S. Patent No. 10,206,875 does not teach the steps of increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages with anti-PD-L1 antibody.
These deficiencies are made up for by Weiss.
Weiss teaches a method of treating pancreatic cancer (Page 35, Results, Column 1, Paragraph 2) comprising administering to the patient, pembrolizumab in combination with gemcitabine (G), G+docetaxel (D), or G+tnab-paclitaxel (NP) (Page 33, Methods). Docetaxel and paclitaxel are both taxanes. Thus, Weiss teaches that pembrolizumab can be used in combination with a taxane to treat pancreatic cancer.
it would be obvious to one of ordinary skill in the art at the time of instant filing to modify the method of treating pancreatic cancer, the method comprising administering an effective amount of a conjugate comprising a taxoid and an omega 3-fatty acid; wherein the taxoid is a second-generation taxoid SBT-1214, and the omega 3-fatty acid is docosahexanoic acid (DHA) wherein the PUFA conjugate is encapsulated in an oil-in-water nanoemulsion drug delivery system, as taught by U.S. Patent No. 10,206,875, to further include the combination with an 1O agent, as taught by Weiss. Weiss teaches a method of treating pancreatic cancer comprising administering to the patient, pembrolizumab in combination with gemcitabine (G), G+docetaxel (D), or G+tnab-paclitaxel (NP). Docetaxel and paclitaxel are both taxanes. Thus, Weiss teaches that pembrolizumab can be used in combination with taxanes to treat pancreatic cancer. Therefore it would be obvious to one of ordinary skill in the art to use the method of U.S. Patent No. 10,206,875, a method of treating pancreatic cancer with taxanes, to further comprise a step of administering pembrolizumab, an IO agent known to work with taxanes, to treat 
Regarding claim 11, as evidenced by the instant Specification, page 15, paragraph [00047], PUFA-taxoid conjugates have the ability to increase the expression of PD-L1 in the tumor microenvironment as well causing an increase of both CD4+ and CD8+ tumor infiltrating lymphocytes. These changes in the tumor microenvironment have previously been shown to make patients more responsive to IO agents in general. As U.S. Patent No. 10,206,875 teaches a method of administering PUFA taxoid conjugates, which increase the expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor-infiltrating lymphocytes, and making the subject more responsive to the IO agent would necessarily follow. Therefore the limitation of further including steps of increasing expression of PD-L1 in the tumor microenvironment, increasing CD4+ and CD8+ tumor-infiltrating lymphocytes, and making the subject more responsive to the IO agent are met from the administration of the PUFA taxoid conjugate.
Regarding claim 14, as evidenced by the instant Specification, page 16, paragraph [00049], DHA-SBT-1214 has been shown to down-regulate many survival genes in three colon cancer stem cell lines and activate p53 and p21. U.S. Patent No. 10,206,875 teaches administration the PUFA taxoid conjugate, which down-regulate survival genes in tumors and activate p53 and p21.
Therefore the limitation of further including the step of down-regulating survival genes in tumors and activating p53 and p21 are necessarily met from the administration of the PUFA taxoid conjugate.

Therefore the limitation of further including step of upregulating PD-L1, increasing intra-tumoral IFN-gamma producing T cells and inducing infiltration of inflammatory macrophages is met from administering pembrolizumab, the anti PD-L1 antibody, for multiple cycles.
	Regarding claim 24, as the prior art already teaches the claimed method of treating pancreatic cancer using an NE encapsulated PUFA conjugate in combination with pembrolizumab, as discussed supra, it would necessarily arrive at the instantly claimed results. As evidenced by Von Hoff, nab-paclitaxel alone and in combination with gemcitabine depleted the peritumoral desmoplastic stroma when used to treat pancreatic cancer (Abstract, Results). As the method of Von Hoff shows that treating pancreatic cancer with a taxane results in a depleted stroma, the claimed method of treating pancreatic cancer using an NE encapsulated PUFA taxoid conjugate would result in a less dense stroma as well.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643 
   
/HONG SANG/Primary Examiner, Art Unit 1643